Exhibit 10.2
CONSULTING AGREEMENT
          This CONSULTING AGREEMENT, (this “Agreement”), is dated November 16,
2009 and shall be effective as of January 1, 2010, between CapitalSource Inc.
(the “Company”) and Dean C. Graham (the “Consultant”).
          WHEREAS, the Company desires to obtain the consulting services of the
Consultant as an independent contractor to assist with strategic operations, to
provide advice and counsel to its Executive Chairman and Co-Chief Executive
Officers and to provide such other advice, counsel and assistance as its
Executive Chairman and Co-Chief Executive Officers may require;
          WHEREAS, the Consultant has heretofore entered into an Employment
Agreement dated as of April 4, 2005, and amended on each of November 22, 2005,
February 1, 2007 and December 31, 2008 (the “Employment Agreement”) with the
Company, and the Company and he have entered into a Separation and General
Release Agreement dated as of the date hereof (the “Separation Agreement”)
providing for termination of his services as an employee and officer of the
Company and its subsidiaries on mutually agreed upon terms; and
          WHEREAS, the parties desire to enter into this Agreement to set forth
the terms and conditions for the consulting relationship of the Consultant with
the Company.
          NOW, THEREFORE, it is AGREED as follows:
          1. Engagement.
               (a) During the term of this Agreement (as set out in Section 5
hereof), the Consultant shall serve as a consultant to the Company. The
Consultant shall make himself reasonably available to perform consulting
services as reasonably requested by the Executive Chairman or either of the
Co-Chief Executive Officers of the Company. The Consultant shall render advisory
and consulting services to the Company of the type customarily performed by
persons serving in similar consulting capacities, consistent with the knowledge
and experience possessed by the Consultant. The Consultant’s services shall be
limited to assisting the Executive Chairman and the Co-Chief Executive Officers
in respect of the Company’s strategic operations and providing advice and
counsel to the Executive Chairman and either of the Co-Chief Executive Officers
of the Company. The Consultant shall perform his services at the Company’s
offices in Chevy Chase, Maryland or at such other locations as the Consultant
shall determine in his sole discretion. For the sake of clarity, Consultant
shall not be required to perform the services contemplated herein at any
particular time or place and may chose to provide the services by telephone or
conference call.

 



--------------------------------------------------------------------------------



 



               (b) The parties acknowledge and agree that the Consultant’s
fulfillment of his obligations to the Company hereunder will not require the
Consultant’s full business time. In the time that the Consultant is not
providing services to the Company, he may accept other employment or engagements
and may participate in any other activities without obtaining the Company’s
approval thereof; provided, however, that such other employment, engagements and
activities do not involve any violation of Section 7 of the Employment
Agreement.
          2. Compensation and Expenses. The Company agrees to pay the Consultant
during the term of this Agreement a retainer of $750,000, payable in equal
quarterly installments on January 4, 2010, March 15, 2010, July 1, 2010 and
October 1, 2010. The Company shall reimburse the Consultant for all reasonable,
ordinary and necessary travel and lodging expenses incurred by the Consultant in
connection with the Consultant’s performance of services hereunder, provided
that all such expenses are in accordance with the Company’s policies applicable
to similar expenses incurred by its executive management employees. The
Consultant will invoice the Company for any reimbursement of expenses payable
hereunder in respect of services performed, and each such invoice shall be
accompanied by receipts and other supporting documentation of expenses incurred
as reasonably requested by the Company. The Company shall pay the expense
reimbursements that are due under this Agreement within 30 days after receiving
an invoice from the Consultant for such amounts.
          3. Participation in Retirement and Employee Benefit Plans. Subject to
Section 4(c) of the Separation Agreement, nothing in this Agreement shall
entitle the Consultant to participate in or accrue additional benefits under any
plan of the Company relating to stock options, stock purchases, equity award,
deferred compensation, pension, thrift, profit sharing, employee stock
ownership, group life insurance, medical coverage, disability insurance,
education, or other retirement or employee benefits, except to the extent that
the Consultant may be entitled to continuation coverage (COBRA), at the
Consultant’s expense, or other coverage under the health and dental insurance
plan maintained by the Company under Section 4(c) terms of the Separation
Agreement.
          4. Office and Support Services. During the term of this Agreement, the
Company shall provide the Consultant with reasonable office space, supplies,
assistant and other appropriate support services and facilities that are
reasonably required by the Consultant in connection with his performance of
services hereunder, in each case as reasonably determined by the Company. In
accordance with Section 4(d) of the Separation Agreement, the Company hereby
agrees to assign and transfer Consultant’s current mobile telephone number to
the Consultant.
          5. Term. The term of this Agreement shall be for twelve months
commencing on January 1, 2010. The parties by mutual written agreement may
extend the term of this Agreement. The Company may terminate this Agreement at

-2-



--------------------------------------------------------------------------------



 



any time on or after March 31, 2010 with 30 days advance notice; provided,
however, unless such termination is due to Consultant’s repeated and willful
failure to respond to requests for services from the Company’s Executive
Chairman or either of the Co-Chief Executive Officers that continues for at
least thirty days after written notice from the Company, the Company shall be
obligated to pay Consultant an amount equal to the remaining payments provided
in Section 2 in a single lump sum on the date of such termination.
          6. Indemnification. During the term of this Agreement and thereafter,
the Company agrees to indemnify and hold Consultant and Consultant’s heirs and
representatives harmless, to the maximum extent permitted by law, against any
and all damages, costs, liabilities, losses and expenses (including reasonable
attorneys’ fees) as a result of any claim or proceeding (whether civil,
criminal, administrative or investigative), or any threatened claim or
proceeding (whether civil, criminal, administrative or investigative), against
Consultant that arises out of or relates to Consultant’s service hereunder at
the request of the Company after the date hereof, and to promptly advance to
Consultant or Consultant’s heirs or representatives such expenses upon written
request with appropriate documentation of such expense upon receipt of an
undertaking by Consultant or on Consultant’s behalf to repay such amount if it
shall ultimately be determined that Consultant is not entitled to be indemnified
by the Company. The Company shall be entitled to assume the defense of any such
proceeding and Consultant will use reasonable efforts to cooperate with such
defense. To the extent that Consultant in good faith determines that there is an
actual or potential conflict of interest between the Company and Consultant in
connection with the defense of a proceeding, Consultant shall so notify the
Company and shall be entitled to separate representation at the Company’s
expense by counsel selected by Consultant (provided that the Company may
reasonably object to the selection of counsel within ten (10) business days
after notification thereof) which counsel shall cooperate, and coordinate the
defense, with the Company’s counsel and minimize the expense of such separate
representation to the extent consistent with Consultant’s separate defense. This
Section 6 shall continue in effect after the termination of Consultant’s
consultancy or the termination of this Agreement.
          7. Confidentiality and Non-Disclosure; Standards. The Company and
Consultant acknowledge and agree that during the term of this Agreement
Consultant will have access to and may assist in developing Company Confidential
Information (as defined below). During and after the term of this Agreement,
Consultant will not knowingly use, disclose or transfer any Company Confidential
Information other than as authorized in writing by the Company or within the
scope of Consultant’s duties with the Company. Anything herein to the contrary
notwithstanding, the provisions of this Section 7 shall not apply (i) when
disclosure is required by law or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with actual
or apparent jurisdiction to order Consultant to disclose or make accessible any
information; (ii) with respect to any other litigation, arbitration or mediation
involving this Agreement, including, but

-3-



--------------------------------------------------------------------------------



 



not limited to, the enforcement of this Agreement; (iii) as to information that
becomes generally known to the public or within the relevant trade or industry
other than due to Consultant ‘s violation of this Section 7; or (iv) as to
information that is or becomes available to Consultant on a non-confidential
basis from a source which is entitled to disclose it to Consultant.
          For purposes of this Section 7, the term “Company Confidential
Information” shall mean information known to Consultant to constitute non-public
information or trade secrets or proprietary information belonging to the Company
or other confidential financial information, operating budgets, strategic plans
or research methods, personnel data, projects or plans, or non-public
information regarding the terms of any existing or pending lending transaction
between the Company and an existing or pending client or customer, in each case,
received by Consultant in connection with his duties with the Company.
Notwithstanding anything to the contrary contained herein, the general skills,
knowledge and experience gained during Consultant’s service to the Company or
information publicly available or generally known within the industry or trade
in which the Company competes, shall not be considered Company Confidential
Information.
          8. Attorney’s Fees. The Company shall advance Consultant (and his
beneficiaries) any and all costs and expenses (including without limitation
attorneys’ fees and other charges of counsel) incurred by Consultant (or any of
his beneficiaries) in resolving any controversy, dispute or claim arising out of
or relating to this Agreement, Consultant’s consultancy with the Company, or the
termination thereof; provided that Consultant shall reimburse the Company any
advances on a net after-tax basis to cover expenses incurred by Consultant for
claims if it is judicially determined that the Company is the prevailing party,
or brought by Consultant that are judicially determined to be frivolous or
advanced in bad faith. Pending the resolution of any such claim, Consultant (and
his beneficiaries) shall continue to receive all payments and benefits described
in Section 2 of this Agreement. This Section 8 shall continue in effect after
the termination of Consultant’s consultancy or the termination of this
Agreement. The Company hereby agrees to directly pay Consultant’s attorneys fees
incurred in connection with negotiation and execution of this Agreement.
          9. No Assignments. This Agreement is personal to each of the parties
hereto. Neither party may assign or delegate any rights or obligations hereunder
without first obtaining the written consent of the other party hereto. However,
in the event of the death of the Consultant all rights to receive payments
hereunder shall become rights of the Consultant’s estate.
          10. Amendment; Modification; Waiver. No amendments or additions to
this Agreement shall be binding unless in writing and signed by both of the
parties hereto. No delay or failure at any time on the part of the Company in

-4-



--------------------------------------------------------------------------------



 



exercising any right, power or privilege under this Agreement, or in enforcing
any provision of this Agreement, shall impair any such right, power, or
privilege, or be construed as a waiver of any default or as any acquiescence
therein, or shall affect the right of the Company thereafter to enforce each and
every provision of this Agreement in accordance with its terms.
          11. Section Headings. The section headings used in this Agreement are
included solely for convenience and shall not affect, or be used in connection
with, the interpretation of this Agreement.
          12. Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.
          13. Notices. For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when hand delivered, sent by overnight courier,
or mailed by first-class, registered or certified mail, return receipt
requested, postage prepaid, or transmitted by telegram, telecopy or telex,
addressed as follows:
          If to the Company:
CapitalSource Finance LLC
4445 Willard Avenue
12th Floor
Chevy Chase, Maryland 20815
Attn: Chief Legal Officer
Facsimile Number: 301-841-2380
          If to the Consultant:
Dean C. Graham
Address last shown on the Company’s Records
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
          14. Independent Contractor Status. The Consultant shall have sole
control of the manner and means of performing his services under this Agreement
and shall complete such services in accordance with his own means and methods of
work. The parties intend that the Consultant shall be an independent contractor,
self-employed individual. The Company shall not provide workers’ compensation,
disability insurance, Social Security or unemployment compensation coverage nor
any other statutory benefit to Consultant. Consultant shall comply at his
expense with all applicable provisions of workers’ compensation laws,
unemployment compensation laws, federal Social Security law, the Fair Labor
Standards Act, OSHA regulations,

-5-



--------------------------------------------------------------------------------



 



federal, state and local income tax laws, and all other applicable federal,
state and local laws, regulations and codes relating to terms and conditions of
employment required to be fulfilled by employers or independent contractors
          15. Governing Law. This Agreement shall be governed by the laws of the
State of Maryland excluding the choice of law rules thereof.
          16. Condition. This Agreement and the parties’ obligations hereunder
shall be subject to the satisfaction of the condition that the Company and the
Consultant shall have entered into the Separation Agreement and that such
agreement shall not have been revoked. In the event that such condition is not
satisfied, this Agreement shall be of no further force or effect and the parties
shall have no further obligation or liability hereunder.
          17. Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto, and supersedes all prior oral or written agreements,
commitments or understandings, with respect to the matters provided for herein.
Notwithstanding the foregoing, the parties do not intend by this Agreement to
supersede the Employment Agreement or the Separation Agreement.
* * * * *

-6-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed and delivered in their name and on their behalf as of the date first
above written.

                  /s/ Dean C. Graham       Dean C. Graham        Date:
November 16, 2009                CapitalSource Inc.
      By:   /s/ John K. Delaney         Date: November 16, 2009   

-7-